FILED
                                                                           Jun 17 2020, 8:59 am

                                                                               CLERK
                                                                           Indiana Supreme Court
                                                                              Court of Appeals
                                                                                and Tax Court




      ATTORNEY FOR APPELLANT                                     ATTORNEY FOR APPELLEE
      Kyle E. Cray                                               Sierra A. Murray
      Lafayette, Indiana                                         Deputy Attorney General
                                                                 Indianapolis, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Alicia Marie Prince,                                       June 17, 2020
      Appellant-Defendant,                                       Court of Appeals Case No.
                                                                 19A-CR-3070
              v.                                                 Appeal from the Tippecanoe
                                                                 Circuit Court
      State of Indiana,                                          The Honorable Sean M. Persin,
      Appellee-Plaintiff.                                        Judge
                                                                 Trial Court Cause No.
                                                                 79C01-1903-F5-27



      Tavitas, Judge.


                                                Case Summary

[1]   Alicia Prince appeals her sentence after her guilty plea for operating a motor

      vehicle after forfeiture of license for life, a Level 5 felony. We affirm.




      Court of Appeals of Indiana | Opinion 19A-CR-3070 | June 17, 2020                            Page 1 of 8
                                                           Issue

[2]   Prince raises one issue on appeal, which we revise and restate as whether her

      sentence is inappropriate.


                                                           Facts

[3]   On February 4, 2019, Trooper Risley, 1 with the Indiana State Police, was

      patrolling in Tippecanoe County when he observed a vehicle, driven by Prince,

      improperly change lanes. Trooper Risley conducted a traffic stop and

      discovered that Prince’s driving privileges were forfeited for life. On March 12,

      2019, Prince was charged with operating a motor vehicle after forfeiture of

      license for life, a Level 5 felony.


[4]   On November 1, 2019, Prince entered a plea agreement whereby Prince agreed

      to plead guilty to the charged offense and admitted to violating the terms and

      conditions of her community corrections sentence. In exchange, the State

      agreed not to file a petition to revoke probation in light of Prince’s new

      charges. 2 The plea agreement required Prince to serve the remainder of her

      community corrections sentence in the Indiana Department of Correction

      (“DOC”) and gave sentencing discretion to the trial court on the current charge.




      1
          Trooper Risley’s first name is not apparent from the record.
      2
       The charges that would have served as the basis for the petition to revoke were the escape and possession of
      methamphetamine charges described in footnote 3, infra.

      Court of Appeals of Indiana | Opinion 19A-CR-3070 | June 17, 2020                                 Page 2 of 8
      The same day, the trial court held a guilty plea hearing and entered an order

      accepting the plea agreement on the instant charge.


[5]   On December 4, 2019, the trial court held a sentencing hearing and entered its

      written sentencing order. Prince was sentenced to three years at the DOC for

      operating a motor vehicle after forfeiture of license for life conviction.

      Additionally, the trial court ordered:


               The Court recommends that Defendant participate in Recovery
               While Incarcerated and/or Purposeful Incarceration. Upon
               successful completion of the clinically appropriate substance
               abuse treatment program, as determined by IDOC, the Court will
               immediately consider a modification to this sentence.


      Appellant’s App. Vol. II p. 103. Prince’s sentence was ordered to run

      consecutive to her sentences in three other cause numbers. 3


[6]   Prince testified that she has four dependent children and that she has taken

      steps to address her substance abuse issues, including applying to several in-

      patient and out-patient treatment centers. The trial court found as aggravating

      factors Prince’s: (1) criminal history; and (2) recent violations of probation,

      community corrections, and/or pre-trial release. The trial court found as

      mitigating factors that: (1) Prince took responsibility for her actions and pleaded




      3
        The three other cases at issue included: (1) Prince’s admission in the plea agreement for violating the terms
      of community corrections in cause number 79C01-1309-FC-31; (2) a pending charge for escape, a Level 6
      felony, in 79D05-1905-F6-531; and (3) a recent conviction for possession of methamphetamine, a Level 6
      felony, in cause number 79D04-1906-F6-724.

      Court of Appeals of Indiana | Opinion 19A-CR-3070 | June 17, 2020                                    Page 3 of 8
      guilty; (2) long-term incarceration would create a hardship on Prince’s

      dependents; and (3) Prince suffers from some mental health illness, including

      substance abuse disorder. Prince was entitled to credit of 167 actual days and

      an additional 167 days of good time credit. The trial court found the

      aggravators outweighed the mitigators. Prince now appeals her sentence.


                                                     Analysis

[7]   Prince argues her sentence is inappropriate in light of the nature of her offense

      and Prince’s character. Prince asks that we review and revise her sentence

      pursuant to Indiana Appellate Rule 7(B), which provides that we may revise a

      sentence authorized by statute if, after due consideration of the trial court’s

      decision, we find that the sentence “is inappropriate in light of the nature of the

      offense and the character of the offender.” The defendant bears the burden to

      persuade this court that his or her sentence is inappropriate. Wilson v. State, 966
N.E.2d 1259, 1266 (Ind. Ct. App. 2012) (citing Childress v. State, 848 N.E.2d
1073, 1080 (Ind. 2006)), trans. denied.


[8]   In Indiana, trial courts can tailor an appropriate sentence to the circumstances

      presented; the trial court’s judgment receives “considerable deference.” Sanders

      v. State, 71 N.E.3d 839, 844 (Ind. Ct. App. 2017) (quoting Cardwell v. State, 895
N.E.2d 1219, 1222 (Ind. Ct. App. 2008)), trans. denied. In conducting our

      review, we do not look to see whether the defendant’s sentence is appropriate or

      “whether another sentence is more appropriate; rather the question is whether

      the sentence imposed is inappropriate.” Helsley v. State, 43 N.E.3d 225, 228

      (Ind. 2015) (citations and quotations omitted and emphasis supplied). “Since
      Court of Appeals of Indiana | Opinion 19A-CR-3070 | June 17, 2020          Page 4 of 8
       the advisory sentence is the starting point our General Assembly has selected as

       an appropriate sentence for the crime committed, the defendant bears a

       particularly heavy burden in persuading us that [her] sentence is inappropriate

       when the trial court imposes the advisory sentence.” Fernbach v. State, 954
N.E.2d 1080, 1089 (Ind. Ct. App. 2011), trans. denied.


[9]    We look to the statutory range established for the classification of the offense.

       Prince pleaded guilty to a Level 5 felony. The sentence for a Level 5 felony

       ranges from one year to six years, with an advisory sentence of three years.

       Ind. Code § 35-50-2-6(b). Here, the trial court imposed the advisory sentence of

       three years.


[10]   First, we consider the nature of Prince’s offense. “When considering the nature

       of the offense, the advisory sentence is the starting point for determining the

       appropriateness of a sentence.” Pelissier v. State, 122 N.E.3d 983, 990 (Ind. Ct.

       App. 2019). We consider facts such as whether the offense is “accompanied by

       restraint, regard, and lack of brutality[.]” Moon v. State, 110 N.E.3d 1156, 1162

       (Ind. Ct. App. 2018). Prince argues that the facts of her offense “only

       minimally satisfy” the elements for conviction of the offense.4 Appellant’s Br.

       p. 8. Prince claims that she was driving to “price an urn” for her deceased

       mother. Appellant’s App. Vol. II p. 73. While doing so, Prince changed lanes




       4
        Pursuant to Indiana Code Section 9-30-10-17(a)(1): “A person who: (1) operates a motor vehicle after the
       person's driving privileges are forfeited for life under section 16 of this chapter, IC 9-4-13-14 . . . , or IC 9-12-
       3-1 . . . ; . . . commits a Level 5 felony.”

       Court of Appeals of Indiana | Opinion 19A-CR-3070 | June 17, 2020                                         Page 5 of 8
       illegally, which led Trooper Risley to conduct a traffic stop. The traffic stop led

       to the discovery that Prince’s driving privileges were revoked for life. Although

       absent of any brutality or violence, Prince’s offense showed no regard for the

       law when she drove despite her clear knowledge that she was not to do so.


[11]   Next, we examine Prince’s character. When reviewing the character of the

       offender, we consider facts such as “substantial virtuous traits or persistent

       examples of good character[.]” Moon, 110 N.E.3d at 1162. In addition, “one

       relevant fact is the defendant’s criminal history.” Denham v. State, 142 N.E.3d
514, 517 (Ind. Ct. App. 2020) (quotations omitted). “‘The significance of a

       criminal history in assessing a defendant’s character and an appropriate

       sentence varies based on the gravity, nature, and number of prior offenses in

       relation to the current offense.’” Id. (quoting Rutherford v. State, 866 N.E.2d
867, 875 (Ind. Ct. App. 2007)). Even a minor criminal history is a poor

       reflection of a defendant’s character. Moss v. State, 13 N.E.3d 440, 448 (Ind. Ct.

       App. 2014).


[12]   Prince’s criminal history does not reflect well upon her character and

       demonstrates that Prince continues to drive despite her knowledge that she is

       prohibited from doing so. Prince’s criminal history, as outlined in the pre-

       sentence investigation report, includes convictions for the following: operating a

       vehicle without ever receiving a license, a Class C misdemeanor (convicted one




       Court of Appeals of Indiana | Opinion 19A-CR-3070 | June 17, 2020          Page 6 of 8
time in 2007, three times in 2008, one time in 2009); 5 failure to stop after an

accident resulting in damage to an unattended vehicle, a Class B misdemeanor

(2008); illegal possession of an alcoholic beverage, a Class C misdemeanor

(2008); driving while suspended with a prior in ten years, a Class A

misdemeanor (2009); operating a vehicle after being adjudged an habitual traffic

offender, a Class D felony (2010); check deception, a Class A misdemeanor

(2012); two counts of conspiracy to commit fraud on a financial institution,

Class C felonies (2013); forgery, a Class C felony (2013); receiving stolen

property, a Class D felony (2013); operating a vehicle after lifetime suspension,

a Class C felony (2013); and possession of methamphetamine, a Level 6 felony

(2019), while the instant case was pending. Prince’s 2019 charge for escape, a

Level 6 felony, was also pending at the time of Prince’s sentencing. Prince also

has several failures to appear included in her criminal history. 6 Prince has had

three petitions to revoke probation found to be true, and two motions to

commit Prince to the DOC or petitions to execute community corrections

sentence in custody have been granted. Finally, Prince’s admission in her plea

agreement that she violated the terms of community corrections was the result

of Prince absconding from community corrections. Prince has a long history of

criminal behavior that reflects poorly on her character.




5
    For consistency, we use the offense’s file date as the year of the offense.
6
    The exact details of the failures to appear are not described in the record.


Court of Appeals of Indiana | Opinion 19A-CR-3070 | June 17, 2020                  Page 7 of 8
[13]   Prince argues her character “demonstrate[s] commitment” to addressing her

       substance abuse issues based on her application to in-patient and out-patient

       substance abuse treatment centers. Appellant’s Br. p. 8. The trial court gave

       Prince another opportunity to address those issues through the recovery while

       incarcerated or the purposeful incarceration programs. As a result of Prince’s

       successful completion of either program, as determined by DOC, the trial court

       will consider modification of Prince’s sentence. Based on the record before us,

       we cannot find that Prince’s sentence is inappropriate in light of the nature of

       the offense and her character.


                                                    Conclusion

[14]   Prince’s sentence is not inappropriate. We affirm.


[15]   Affirmed.


       Riley, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Opinion 19A-CR-3070 | June 17, 2020         Page 8 of 8